DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Reference character 317 (see paragraph 0035, line 14) is not present in any of the drawings; and
In Figure 7, reference character 313 does not appear to be directed to the arc-shaped recess as indicated in paragraph 0035, lines 13-15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0031, line 7, it appears that “be” should be deleted; and
In paragraph 0038, line 14, “first toggle gear 320 and the wax strip 00” should be “second toggle gear 330 and the wax strip 00”.  
Appropriate correction is required.

Claim Objections
Claims 8, 10 and 13 are objected to because of the following informalities:  
In regard to claim 8, on line 8, “between two recesses” should be “between the two recesses” since the two recesses have already been defined on line 5 of this claim.
In regard to claim 10, on line 3, “support rod” should be “support shaft” (see paragraph 0035, line 10, currently, the specification has not defined a “support rod”).
In regard to claim 13, on line 4, “stripe” should be “strip”.
  Appropriate correction is required.

CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wax strip pushing device provided between the feed port and the guiding tube and configured to push a wax strip into the guiding tube”.  See claim 1, lines 7-8.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 10, an antecedent basis for “the wheel body” (see lines 1 and 2).  It appears that claim 10 should depend from claim 9 (as opposed to claim 8) since claim 9 first defines the wheel bodies (see line 2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillinger et al. (U.S. Patent 6,558,059, hereinafter Hillinger).
In regard to claim 1, Hillinger discloses a applying device comprising:
a housing provided with a feed port (not numbered, the port on the back of the housing through which glue stick 148 enters the housing, see Figure 4) and a discharge port (adjacent nozzle 150);
a conveying channel provided in the housing, the conveying channel comprising a guiding tube (not numbered, the tube to the left of roller 154 as seen in Figure 4 through which the glue stick 148 passes), a “heat insulation tube” (see Figure 1) and heating tube 136 (see Figure 1) that are connected (at least via various elements) successively, the guiding tube corresponding to the feed port and the heating tube corresponding to the discharge port;
a strip pushing device 146 (see Figure 4) provided between the feed port and the guiding tube and configured to push a wax strip into the guiding tube; and
a control device (defined by the battery, motor, switches, wires et., see Figures 15-18) provided in the housing and electrically connected to the heating tube and the strip pushing device.
It is noted that statements of intended use, i.e., “A depilatory wax applying device”and “wax strip pushing device” do not lend any patentable structure to the claim.  Further, as the Hillinger device is intended to be used with a solid meltable  glue strip 148, it is capable of being used to dispense a wax strip as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hillinger.
In regard to claim 2, the Hillinger device includes an applying head 150 provided at the discharge port wherein one end of the heating tube 136 extends out of the discharge port and is connected to the applying head 150 (see Figure 1) wherein the applying head has a discharge hole 220.  As discussed above, statements of intended use, i.e., a “wax applying head” do not lend any patentable structure to the claim.  Although the Hillinger reference does not disclose the discharge hole 220 is flat, it is the Examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the discharge hole can be designed to have any suitable shape, including a flat shape, depending on the needs of the user, without effecting the overall operation of the device, especially since outlet nozzles commonly have a flat shape in order to enable a user to dispense the product in a flat form if desired and the Hillinger reference in no way limits the shape of the discharge hole.  
In regard to claim 3, although the Hillinger reference does not disclose the particularly claimed combination of materials that make up the applying head, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the applying nozzle can be made from any suitable and known material (or combination of materials), including those claimed, without effecting the overall operation of the device, especially since both the Hillinger device and the Applicant’s device are used to melt a solid, adhesive product and dispense the melted product in a liquid form.
In regard to claim 4, there appears to be a sealing ring (not numbered) between the applying head 150 and the housing.  In any event, the examiner takes official notice that such seals are commonly employed in such dispensers in order protect the device against leakage, contaminants, etc.  Accordingly, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that such a sealing ring can be present between the applying head and the housing (as well as between a variety of other elements) in order to seal the device against leakage, contaminants, etc.
In regard to claim 16, although the Hillinger reference does not disclose the use of heat dissipation holes, the examiner takes official notice that such heating devices are commonly formed with heat dissipation holes in order to prevent the interior of the device to overheat.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the Hilllinger device can also include such heat dissipation holes in order to prevent the interior of the device from overheating.  Further, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the dissipation holes can be designed in a variety of shapes and forms, including that claimed, without effecting the overall operation of the device.

Allowable Subject Matter
Claims 5-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Goldfarb and Ueno references are cited as being directed to the state of the art as  teachings of dispensers which melt and apply a wax product.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
10/14/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754